Citation Nr: 0202727	
Decision Date: 03/22/02    Archive Date: 04/04/02

DOCKET NO.  99-19 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim for service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran had over 20 years of active duty terminating with 
his retirement in June 1962.  The veteran died in June 1996.  
The appellant is the veteran's widow.

This case comes before the Board of Veteran's Appeals (Board) 
on appeal of an April 1999 decision by the Department of 
Veteran's Affairs (VA) Regional Office (RO) located in St. 
Petersburg, Florida, which determined that new and material 
evidence had not been submitted to reopen a claim for 
entitlement to service connection for cause of the veteran's 
death.  The veteran's claims folder was subsequently 
transferred to the RO in Pittsburgh, Pennsylvania.

The July 1999 statement of the case shows that the RO again 
determined that new and material evidence had not been 
submitted reopen the appellant's claim and affirmed the prior 
denial.

Subsequent to the most recent supplemental statement of the 
case dated in July 2001, a VA medical opinion was received.  
The RO has not had the opportunity to review this evidence.  
However, the Board's decision in this case is favorable and 
is therefore not prejudicial to the appellant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The Board notes that the July 2001 supplemental statement of 
the case lists as issues on appeal entitlement to Dependency 
and Indemnity Compensation (DIC) benefits under the 
provisions of 38 U.S.C.A. § 1318 (West 1991) and entitlement 
to basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code.  It is 
unclear from the record whether the appellant is raising 

these issues in her current claim.  This matter is referred 
to the RO for 
clarification and any appropriate actions.


FINDINGS OF FACT

1.  All evidence necessary for equitable dispositions of the 
appellant's claims has been developed.

2.  In August 1997 the Board denied service connection for 
cause of the veteran's death.

3.  The evidence submitted since the Board's August 1997 
decision is so significant that it must be considered in 
order to fairly decide the merits of the appellant's claim.

4.  The official death certificate shows that the veteran 
died in June 1996 with the immediate cause of death reported 
as sudden death due to or a consequence of ventricular 
fibrillation due to or a consequence of atherosclerotic heart 
disease

5.  Essential hypertension is of service origin.  

6.  Atherosclerotic heart disease is causally related to the 
essential hypertension.  

7.  Service connected cardiovascular disease contributed to 
the veteran's death.



CONCLUSIONS OF LAW

1.  The August 1997 Board decision, which denied service 
connection for cause of the veteran's death, is final.  38 
U.S.C.A. § 7104 (West 1991).

2.  The additional evidence received since the Board's August 
1997 decision is new and material and the appellant's claim 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (2001).

3.  Essential hypertension was incurred during active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).

4.  Atherosclerotic heart disease is proximately due to or 
the result of the service connected essential hypertension.  
38 C.F.R. § 3.310 (2001).

5.  The service-connected cardiovascular disease caused or 
contributed substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A service-connected disability is one due to disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131.  Service connection may also be established for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2001).


To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause, it must be shown that it contributed 
substantially or materially to the cause of death, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2001).

The official death certificate reflects that the veteran died 
in June 1996 with the immediate cause of death reported as 
sudden death due to or a consequence of ventricular 
fibrillation due to or a consequence of atherosclerotic heart 
disease.  Another condition contributing to death but not to 
the underlying cause was reported as pulmonary fibrosis.  

At the time of the veteran's death service connection was in 
effect for post-traumatic stress disorder, rated as 30 
percent disabling and a right knee injury, rated as 20 
percent disabling.  The combined evaluation was 40 percent.

The evidence of record at the time of the August 1997 Board 
decision is briefly summarized.  The service entrance 
examination has not been furnished by the appropriate service 
department.  An examination conducted in January 1943 showed 
that the veteran had one year of active duty.  His blood 
pressure was 132/86.  His cardiovascular system was 
clinically evaluated as normal and a chest x-ray was 
negative.  An examination conducted in August 1943 showed a 
blood pressure of 130/90.  From 1954 to 1962 several elevated 
blood pressures were recorded with diastolic readings ranging 
from 90 to 110 and systolic ranging from 

140 to 154.  These blood pressure readings were interspersed 
with readings that were within normal limits.  The treatment 
records show that he was hospitalized in April 1957 for 
observation due to suspected essential hypertension, benign, 
no disease found. 

The retirement examination conducted in January 1962 showed 
no abnormality regarding the cardiovascular system.  His 
blood pressures were 138/88, 128/88, and 138/88.  A chest x-
ray was negative.  The veteran was evaluated at the 
dispensary in March 1962.  At that time the veteran reported 
that he had cuff hypertension on every examination he could 
remember.   The examination showed a blood pressure reading 
of 140/110.  In April 1962 a blood pressure reading of 
140/110 was recorded.

Of record are post service military and VA medical records 
covering a period from 1971 until the veteran's death.  These 
records reflect that the veteran was seen at a military 
outpatient clinic in March 1971.  At that time it was 
reported that he had a history of elevated blood pressure for 
one year.  His blood pressures were 170/100 and 165/100.  
Subsequent records show that intermittent elevated blood 
pressure readings were recorded as well as blood pressures 
within the range of normal limits.  Hypertension was 
diagnosed and medication for hypertension was prescribed.  In 
April 1978 mild hypertension was diagnosed.  In July 1980 
medication was prescribed.  An EKG conducted in June 1983 
showed abnormal findings.

The veteran was hospitalized at a VA facility in June 1996 
for increased dyspnea on exertion progressing to minor 
exertion particularly at night.  In his third day of 
admission he was found unresponsive.  He was unable to be 
resuscitated.  The final diagnoses included ventricular 
fibrillation, severe chronic obstructive pulmonary disease, 
upper respiratory infection, coronary artery disease, status 
post deep vein thrombosis, and diabetes mellitus.  


In August 1997 the Board denied entitlement to service 
connection for cause of the veteran's death.  At that time 
the Board determined that heart disease and a pulmonary 
disorder were not present during service and a cardiovascular 
disease was not manifested within one year after service.  
The Board further found that a service-connected disability 
was not involved in the veteran's death.  The August 1997 
Board decision is final.  38 U.S.C.A. § 7104.  However, the 
appellant may reopen her claim by submitting new and material 
evidence. 38 C.F.R. § 3.156(a) (2001). 

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  See also, Hodge v. West, 155 F.3d 1356, 
1359 (Fed. Cir. 1998).  In deciding the issue of whether 
newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 512-513 (1992).

The evidence received since the August 1997 Board decision 
includes a private medical report dated in February 2000.  At 
that time the physician indicated that he had reviewed the 
veteran's claims folder.  The physician, citing medical 
texts, defined hypertension as diastolic blood pressure 90 or 
above.  Systolic blood pressure of 140 to 159 represented 
borderline isolated systolic hypertension.  Systolic blood 
pressure greater than 160 represented isolated systolic 
hypertension.   The physician cited several elevated blood 
pressure readings which were recorded in service.  The 
physician stated that the veteran had continuously elevated 
blood pressures in the 1970s, 1980s, and 1990s.   He 
concluded that the veteran had 

hypertension during service.  He stated that prolonged 
hypertension led to cardiac wall atrophy which led to 
increased wall stiffness, decreased nutritional/blood supply 
via coronary arteries, decreased contractility, and abnormal 
conduction patterns.  It was the physician's opinion that the 
veteran's demise due to sudden ventricular fibrillation, 
atherosclerotic (ischemic) heart disease was directly caused 
by the veteran's chronic elevated blood pressure that was 
first manifested in service.  

In January 2002 the veteran's claims folder was reviewed by a 
VA physician in consultation with the Chief of Cardiology of 
the VA medical facility.  The examiner indicated that the 
record shows that an April 1957 clinical report indicates 
suspected essential hypertension, benign.  The examiner 
stated that per an April 1971 treatment note from a military 
facility the veteran was being seen on a regular basis by two 
physicians.  The examiner stated the veteran was being 
treated for hypertension.  Records of 1972 indicated that the 
veteran was taking Dyazide for hypertension.  The examiner 
indicated that the ventricular fibrillation may have been 
secondary to the pulmonary embolism or ischemic heart disease 
with hypertension.  He stated that hypertension was diagnosed 
inservice and was a risk factor for ischemic heart disease.  
The examiner rendered an opinion that it was as likely as not 
that the pulmonary embolism as well as ischemic heart disease 
may have contributed to the ventricular fibrillation in the 
veteran. 

To summarize, the evidence received since the August 1997 
Board decision includes medical evidence which for the first 
time relates the cause of the veteran's death to inservice 
elevated blood pressure readings.  The Board finds that this 
evidence is new and material and the appellant's claim is 
reopened.

Once a claim is reopened, the Board's final decision must be 
based on a de novo review of the record.  Evans v. Brown, 9 
Vet. App. 273, 283 (1996).  In this regard that evidence 
shows that several elevated blood pressure readings were 
recorded 

during service, to include two readings in March and April 
1962 following the veteran's retirement examination.  
Additionally, the post service medical record shows elevated 
blood pressure readings beginning in 1971, approximately 9 
years after service.  Subsequently hypertension was 
diagnosed.  Additionally, both private and VA physicians have 
indicated that hypertension was present during the veteran's 
long period of active duty.  The Board concurs with these 
opinions.  According the Board finds that the essential 
hypertension was initially manifested during active duty. 

The record reflects that the veteran was diagnosed with 
ischemic (atherosclerotic) heart disease following his 
retirement from active duty. The private physician in 
February 2000 opined that the essential hypertension resulted 
in the development of ischemic heart disease.  The VA 
examiner indicated that hypertension was a risk factor in 
developing ischemic heart disease.  The Board concurs with 
these opinions.  The Board thus finds that the ischemic heart 
disease is causally related to the essential hypertension.  

Both the private physician in February 2000 and the VA 
examiner in January 2002 rendered opinions that relate the 
veteran's service connected atherosclerotic heart disease to 
ventricular fibrillation, which caused his death.  This is 
also confirmed by the death certificate.  The evidence of 
record does not contradict these opinions.  Thus, the Board 
finds that the service connected cardiovascular disease 
caused or contributed substantially to the veteran's death.  
According service connection for cause of the veteran's death 
is warranted.

Finally, the RO informed the appellant in June 2001 of the 
requirements set forth in the Veterans Claims Assistance Act 
of 2000 (VCAA).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The appellant later in June 2001 
indicated 

that she had no additional evidence to submit.  Thus, the 
Board finds that the VA has satisfied the requirements under 
the VCAA.  


ORDER

Service connection for cause of the veteran's death is 
granted.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

